 REPCAL BRASS MANUFACTURING COMPANY193since the layoff of these employees, and the record before us affordsno basis supporting the Petitioner's assertion that all these employeesnow have a reasonable expectancy of future employment.Adminis-tratively, we have been advised that 2 of those former employees haverecently been rehired and that 2 others may later be recalled.Evenassuming that these informally reported facts, upon which none ofthe parties have had opportunity to comment, were properly estab-lished, they do not disclose any real expectancy of reemployment forthe remaining employees who were laid off 2 years ago.Accordingly, we find that the laid-off employees are not eligibleto vote in the election unless they have been recalled and satisfy ourcustomary eligibility requirement 4[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.4Member Murdock believes,contrary to any suggestion or implication of the majoritythat it may be improper to do so,that the Board is clearly entitled to utilize herein infor-mation of the character administratively supplied by the Regional Director.He furtherpoints out that the issue is not as the majority suggests whether this information issufficient to show that"all" of the laid-off employees have a reasonable expectancy offuture employment.It is sufficient that the information relating to the rehiring of theseemployees indicates that at least some of the laid-off employees have a reasonable expect-ancy of employment.Accordingly,as the Board cannot now tell which of them have suchexpectancy,Member Murdock would permit all laid-off employees to vote subject tochallenge.REPCAL BRASS MANUFACTURING COMPANYandREPCAL EMPLOYEESASSOCLATION,PETITIONER.Case No. 21-RC-3465.October 4, 1954Supplemental Decision and OrderOn July 23, 1954, pursuant to the Board's Decision, Order and Direc-tion of Election,' an election by secret ballot was conducted, underthe direction and supervision of the Acting Regional Director for theTwenty-first Region.Upon conclusion of the balloting, a tally ofballots was issued and served upon the parties.The tally showedthat, of approximately 275 eligible voters, 243 voted, with 1 being chal-lenged.There were 88 votes cast for UAW-CIO, 76 for Local 700,International Union of Mine, Mill and Smelter Workers, Independent,(here called the Smelter Workers), 61 for Repeal Employees Associa-tion, Independent, 10 for Metal Trades Council, AFL, and 7 votescast against the labor organizations.The Repeal Employees Association and the Metal Trades Council,AFL, filed timely objections to conduct affecting the results of the1109 NLRB 4.110 NLRB No. 24.338207-55-vol 110-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection.Thereafter,on August 9, 1954,following an investigationthe Regional Director issued and duly served upon the parties hisreport on objections,in which he found that the objections raised nosubstantial and material issues and recommended that they be over-ruled.The objecting parties filed timely exceptions to the RegionalDirector's report.The exceptions to the Regional Director's report concern the objec-tions that(1) letters sent to the employees by the Employer falselyasserted that the Repeal Association had the support of the Employer,and (2)speeches broadcast by the Smelter Workers within 24 hoursof the election from a sound truck on the street near the plant wereheard throughout the plant by the employees.The Regional Director's investigation disclosed that the Employer'sletters did not contain a threat or reprisal but merely expressed apreference for one of the labor organizations for reasons set forthwithout coercion or promise of benefit,and that the Smelter Workers'speeches were heard by some employees within the 24-hour preelectionperiod but only when they were leaving the plant on their own time,after they had completed their shift.The Regional Director concluded,in accordance with Board prece-dents, that neither the letters nor the speeches improperly interferedwith the employees'free choice of their bargaining representative."We agree with the Regional Director that these objections have nomerit and,accordingly,adopt his recommendations that the objectionsbe overruled.[The Board ordered that the Regional Director conduct a runoffelection among the employees in the appropriate unit as set forthin the Decision and Direction of July 6, 1954,to determine whetherthese employees desire to be representedby UAIiV_CIO or by Local700, InternationalUnion of Mine, Mill and Smelter Workers,Independent.]MEMBERS MURDOCK and RODGERS took no part in the consideration ofthe above Supplemental Decision and Order.2Underwood Corporation,108 NLRB 1368;Stewart-Warner Corporation,102 NLRB1153, 1157.ANHEUSER-BUSCH, INC.'andOFFICEEMPLOYEES INTERNATIONALUNION, LOCAL 153, AFL, PETITIONER.Case No. 2-RC-6890.Oc-tober 4, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John J. Carmody, hearing1Name of the Employer appears as amended in the record.110 NLRB No. 28.